                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 July 08, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

PAUL STERLING,                 §
                               §
                               §
                   Plaintiff,  §
                               §
VS.                            §                        CIVIL ACTION NO. H-20-910
                               §
GREATER HOUSTON TRANSPORTATION §
CO., et al.,                   §
                               §
             Defendants.       §

                          MEMORANDUM OPINION AND ORDER

       In March 2020, Paul Sterling, a driver in Houston’s METROLift Transportation program,

sued the Greater Transportation Company, Texas Paratransit, Inc., Yellow Cab Paratransit

Services, Inc. (collectively “Yellow Cab”), and the Metropolitan Transit Authority of Harris

County (“Metro”), on behalf of himself and similarly situated METROLift drivers. Sterling

alleges that Yellow Cab and Metro misclassified him and others similarly situated as independent

contractors instead of employees, denying them the overtime compensation due under the Fair

Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq. Sterling now seeks class certification of

“all current and former drivers of the METROLift program who were classified as independent

contractors for at least one week during the three-year period prior to the date the Court authorizes

notice to the present.” 1 (Docket Entry No. 78 at 1).




1
  The proposed class excludes “any drivers in the METROLift program who either (1) owned a
taxi cab for use in the METROLift program during the entire three year period prior to the date the
[c]ourt authorizes notice, or (2) who were under a lease to own program during the entire three
year period prior to the date the [c]ourt authorizes notice.” (Id.).
                                                 1
        In May 2021, Sterling filed a motion to approve a stipulation he reached with Yellow Cab

for certification, (Docket Entry No. 77), and a supplemental motion for certification under the

FLSA, (Docket Entry No. 78).

I.      Background

        Sterling first moved for class certification in September 2020. (Docket Entry No. 35).

Yellow Cab and Metro opposed Sterling’s motion. In January 2021, the Fifth Circuit announced

a new framework for evaluating class certification under the FLSA in Swales v. KLLM Transport

Services, LLC, 985 F.3d 430 (5th Cir. 2021). Yellow Cab sought, and this court ordered,

supplemental briefing applying Swales. (Docket Entry Nos. 47, 50, 53, 59, 61). The court heard

oral argument in February 2021 and ordered the parties to conduct limited deposition discovery to

supplement the record on certification, and to file supplemental briefs. (Docket Entry No. 70).

After precertification discovery, Sterling and Yellow Cab stipulated that class certification is

appropriate under the FLSA. (Docket Entry No. 77). Sterling then supplemented his motion for

class certification, Metro responded, and Sterling replied. (Docket Entry Nos. 78, 79, 83).2

        Sterling argues that the five witness depositions taken during the precertification discovery

show that the potential class members are similarly situated, and class certification is appropriate

under the FLSA and Swales. (Docket Entry No. 78 at 1). Metro responds that the court should

deny class certification because the court has not granted summary judgment finding Metro to be

the employer of the drivers, and because many of Sterling’s claims about similar working

conditions are disputed. (Docket Entry No. 79 at 2). Metro argues that the deposition testimony

shows that the drivers are not similarly situated. (Docket Entry No. 87 at 7). Metro cites deposition


2
 Metro also sought leave to file a surreply containing additional citations to deposition testimony,
(Docket Entry No. 87). In the interest of considering a full record on certification, the court considers the
surreply.

                                                      2
excerpts that it argues prove it did not have an employer-employee relationship with the drivers in

the METROLift Program. Sterling responds that the issue is not whether it will ultimately succeed

on the merits of the employment status issue, but whether the court can decide the employee versus

independent contractor issue on a class-wide basis. (Docket Entry No. 83 at 2).

II.     The Legal Standard

        For the hours worked over 40 hours in a week, the FLSA requires covered employers to

pay nonexempt employees for overtime hours, at the overtime rate of one and one-half times their

hourly rate. 29 U.S.C. § 207(a). Section 216(b) provides employees a cause of action against

employers who violate § 207. Under § 216(b), employees may proceed in a collective action when

they are “similarly situated.” The Fifth Circuit recently rejected the approach used in Lusardi v.

Xerox Corporation, 118 F.R.D. 351 (D.N.J. 1987), and provided new guidance for assessing

whether potential collective action members in FLSA suits are “similarly situated.” Swales, 985

F.3d 430.

        In Swales, the Fifth Circuit explained that district courts should “identify, at the outset of

the case, what facts and legal considerations will be material to determining whether a group of

‘employees’ is ‘similarly situated.’” Id. at 439. Only then can the district court determine whether

to conditionally certify and issue opt-in notice. Id. at 434. The court has discretion to order

targeted discovery to determine whether to conditionally certify and issue notice to potential

plaintiffs. Id. at 439. “The bottom line is that the district court has broad, litigation-management

discretion [in class certification].” Id. at 443.

        Swales implements two requirements relevant to determining whether to certify a

collective action on a conditional basis and issue notice: “(1) the FLSA’s text, specifically

§ 216(b), which declares (but does not define) that only those ‘similarly situated’ may proceed as



                                                    3
a collective; and (2) the Supreme Court’s admonition that while a district court may ‘facilitate

notice to potential plaintiffs’ for case-management purposes, it cannot signal approval of the merits

or otherwise stir up litigation.” Id. at 434 (brackets omitted). “These are the only binding

commands on district courts.” Id. Swales emphasizes that those plaintiffs suing as representatives

have the burden of demonstrating that the plaintiffs and the proposed opt-ins are similarly situated.

Id. at 443 n.65.

        When “the plaintiffs all have the same job description and the allegations revolve around

the same aspect of that job,” certification should be granted. Id. at 441–42. In Swales, the Fifth

Circuit reaffirmed that certification depends on “whether merits questions can be answered

collectively,” and that the certification decision should be made “as early as possible.” Id. There

should be “[n]o judicial thumbs (or anvils) on the scale” related to the merits of the case at the

certification stage. Id. at 436.

III.    Analysis

        Metro’s argument that certification is not appropriate under Swales until the court

determines whether Metro employed the drivers is unpersuasive. The issue at this stage is not

whether Sterling will ultimately prevail in proving all the elements of the alleged FLSA violation,

including employment status, but whether the court can determine if the named plaintiffs and

proposed class members are employees or independent contractors on a class-wide basis. Miller

v. Mackey Intern., Inc., 452 F.2d 424, 427 (5th Cir. 1971) (“In determining the propriety of a class

action, the question is not whether the plaintiff or plaintiffs have stated a cause of action or will

prevail on the merits, but rather whether the requirements of [class certification] are met.”).

        Sterling has sufficiently shown, on the current record, that the court can determine the

relevant threshold issues on a class-wide, rather than, an individualized, basis. Sterling points to



                                                  4
driver deposition testimony showing that the drivers in the METROLift program all performed the

same duties, were paid under the same compensation arrangements, wore the same uniforms,

followed the same policies and procedures, were subject to the same hiring requirements,

completed the same training, were supervised in the same way, were subject to the same level of

control, and were required to follow identical METROLift contracts. (Docket Entry No. 78 at 15-

16). These contracts set out the METROLift compensation and the policies and procedures that

drivers required to follow. (See Docket Entry No. 35-17).

       While Metro disputes Sterling’s allegations, it has not identified differences that require

individualized proof or determination material to the employment status of the METROLift

drivers. (Docket Entry No. 79). Metro argues that the drivers’ deposition testimony highlights

some differences in job duties. These differences include: driving a fixed route as opposed to

flexible routes; and getting the job through application or through recruitment; wearing prescribed

uniforms provided directly by Yellow Cab or wearing prescribed uniforms that the drivers obtain

themselves. Metro also asserts differences in pay frequency; how hours worked were recorded;

how vehicles were obtained; and who paid for vehicle insurance. (Docket Entry No. 87 at 7).

Metro fails to show that any or all of these differences mean that the drivers are not similarly

situated with respect to whether they are Metro employees or independent contractors, or that the

determination cannot fairly be made on a class wide basis. See Young v. Energy Drilling Co., No.

Civ. A. 4:20-cv-1716, 2021 WL 1550343 (S.D. Tex. Apr. 20, 2021) (despite having different job

duties, certification of a class of hourly paid oil-field workers was appropriate because the workers

were subject to the same pay practice); see also Hernandez v. Pritchard Indus. (Southwest), LLC,

No. Civ. A 20-cv-0508, 2021 WL 1146005 (W.D. Tex. Mar. 25, 2021) (certifying a class of




                                                 5
janitorial workers with different job titles, such as “working building supervisor,” “general service

worker,” “general cleaner,” and “janitor”).

        Sterling has shown that the potential members’ claims that they are employees not

independent contractors center on the same facts and evidence. See T.S. v. The Burke Foundation,

No. Civ. A. 1:19-cv-809, 2021 WL 1807994 (W.D. Tex. Feb. 22, 2021) (class certification was

appropriate because the central merits question could be resolved on a class-wide basis). The same

is true here.

IV.     Conclusion

        Sterling’s motions for conditional class certification and issuance of notice, (Docket Entry

Nos. 35, 36, 78), are granted. The court limits the class to:

                drivers in the METROLift program who either: (1) owned a taxi cab for use in
                the METROLift program during the entire three-year period before the date the
                court authorizes notice; or (2) who were under a lease to own program during
                the entire three year period before the date the court authorizes notice.

        A form of notice for the parties to review is attached. The parties must advise of any

disagreements with the form of order no later than July 13, 2021. The notice must be issued

by August 9, 2021. The opt-in deadline is October 11, 2021.


                SIGNED on July 8, 2021, at Houston, Texas.



                                                                _______________________________
                                                                         Lee H. Rosenthal
                                                                  Chief United States District Judge




                                                   6
